--------------------------------------------------------------------------------

*Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

SAVICELL DIAGNOSTIC LTD.

WARRANT CERTIFICATE

Savicell Diagnostic Ltd., an Israeli Company (the “Company”) hereby grants to
Ramot at Tel Aviv University Ltd., having a place of business at Tel-Aviv
University, Ramat Aviv, Tel Aviv 61392, Israel (the “Holder”), the right to
purchase from the Company the number of Ordinary Shares of the Company, nominal
value NIS 0.01 per share (the “Ordinary Shares”) specified below, subject to the
terms and conditions hereinafter set forth.

1.

Number of shares issuable upon exercise of this Warrant: The Holder shall be
entitled to purchase *** Shares (the “Warrant Shares”). The number of Warrant
Shares shall constitute, on the date hereof, *** of the Company’s share capital
on an as-converted, fully diluted basis (including the Warrant shares) and shall
be subject to dilution, as applicable to the Ordinary Shares of the Company..

    2.

Exercise period and the Expiry Date of this Warrant: This Warrant may be
exercised, in whole or in part, at any time and from time to time from and after
the Effective Date but in any event, not later than prior to the consummation of
a Deemed Liquidation Event or an IPO (as defined below) (the “Expiry Date”),
upon which it shall expire and no longer be exercisable; provided that the
Company has notified the Holder in writing 15 days in advance of the occurrence
of a Deemed liquidation Event including sufficient details required for Holder
to determine whether it wishes to exercise the Warrant and the Holder has failed
to inform the Comapny of the exercise of the Warrant prior to the Expiry Date.

   

In this Warrant, the term "Deemed Liqudation" Shall mean: (a) a consolidation,
merger or reorganization of the Company with or into, or a sale of all or
substantially all of the Company's assets (including, without limitation, the
transfer and/or grant of an exclusive worldwide license to all or substantially
all of the Company's intellectual property, if such grant and/or transfer
results in practically preventing the Company from all or substantially all use
of its intellectual property), or substantially all of the Company's issued and
outstanding share capital, to any other company, entity or person, except for:
(i) a transaction for the purpose of changing the Company's domicile or with
entities controlled by the Company, or (ii) a transaction in which shareholders
of the Company prior to the transaction will maintain the power to vote at least
50% of the voting shares of the surviving entity (in this Article, “Voting
Control”) after the transaction; or (b) in the event of a transaction or series
of transactions, except in an IPO or a bona fide financing transaction of the
Company, in which a person or entity (not being a Shareholder of the Company
prior to such transaction or series of transactions) acquires, fifty percent
(50%) or more of the issued and outstanding shares of the Company or the right
to appoint or elect at least fifty percent (50%) or more of the members of the
Board of Directors;

   

The term "IPO" Shall mean the closing of the first underwritten offering of the
Company's Ordinary Shares to the general public.

    3.

Warrant Conversion Price per share: The exercise price for each Warrant Share
purchasable hereunder shall be NIS 0.01 (the “Conversion Price”). Such
Conversion price and number of issuable Warrant Shares shall be subject to
appropriate adjustments under Section 6 below.


--------------------------------------------------------------------------------


This Warrant certifies that, at any time from the date hereof and until the
Expiry Date, the Holder is entitled to subscribe for and purchase any part of
the Warrant Shares at the Conversion Price.

      4.

Method of Exercise of Warrant:

      (a)

Cash Exercise. This Warrant may be exercised in whole or in part by the
surrender of this Warrant, with a duly executed notice of exercise at the
principal office of the Company, together with proper payment of the Conversion
Price times the number of Warrant Shares for which the Warrant is being
exercised. Payment for Warrant Shares shall be made by bank check or bank
checks, payable to the order of the Company, or by wire transfer.

      (b)

Net Exercise. In lieu of the payment method set forth in Section 4(a) above, the
Holder may elect to exchange the Warrant or any portion thereof for a number of
Warrant Shares equal to the number of Warrant Shares computed using the
following formula:

X = Y (A-B)
            A

Where

X =    the number of Warrant Shares to be issued to the Holder.

Y =    the number of Warrant Shares purchasable under the Warrant (as adjusted
to the date of such calculation, but excluding those shares already issued under
this Warrant) or in the event of partial exercise of this Warrant, the number of
applicable Warrant Shares necessary to permit X to equal the number of
applicable Warrant Shares that the Holder wishes the Company to issue to the
Holder in accordance with the provisions herein (ignoring the net-issuance basis
calculation).

A =    the Fair Market Value (as defined below) of one Warrant Share.

B =    Conversion Price (as adjusted to the date of such calculation)

“Fair Market Value” of a Warrant Share shall mean:

  (i)

Except in the circumstances set forth in subsection (ii) and subsection (iii) of
this definition below, such amount as is determined by the Company's Board of
Directors in good faith as at the relevant time of calculation;

        (ii)

If the exercise is in connection with the closing of an IPO, the public offering
price of a Warrant Share (before deduction of discounts, commissions or
expenses) in such offering;

        (iii)

If the exercise is in connection with the closing of a Deemed Liquidation Event,
the price per share paid or payable for a Warrant Share in such Deemed
Liquidation Event.


  (c)

No fractions of shares will be issued. The number of Ordinary Shares issued
shall be rounded to the nearest whole number. The Company agrees that the
Warrant Shares so purchased shall be issued as soon as practicable after
exercise, and that the Holder shall be deemed the record owner of such Warrant
Shares as of and from the close of business on the date on which this Warrant
shall be surrendered, together with payment in full (if and as required above in
connection with cash exercise). In the event of a partial exercise, the Company
shall concurrently issue to the Holder a replacement Warrant on the same terms
and conditions as this Warrant, but representing the number of Warrant Shares
remaining after such partial exercise.

2

--------------------------------------------------------------------------------


5.

Warrants Confers No Rights of Shareholder: Until this Warrant is exercised (or
any part thereof) the Warrant and the Warrant Shares represented hereunder do
not entitle the Holder hereof to any rights as shareholder of the Company.

    6.

Adjustment of Conversion Price and Number of Shares:

   

Without derogating from the anything else herein, the number and kind of
securities purchasable initially upon the exercise of this Warrant and the
Conversion Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:


  (a)

Bonus Shares, Splits, Etc. If the Company issues bonus shares, subdivides,
splits or reverse splits its outstanding Ordinary Shares into a greater or
smaller amount of Ordinary Shares, then upon exercise of this Warrant, for each
Ordinary Share acquired, Holder shall receive, without cost to Holder, the total
number of Ordinary Shares to which Holder would have been entitled had Holder
owned the Ordinary Shares of record as of the date the bonus shares,
subdivision, split or reverse split occurred, and the aggregate exercise price
for the shares will remain the same.

        (b)

Adjustment for Reclassification, Exchange or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this warrant, Holder shall be entitled to receive, upon exercise
or conversion of this warrant, the number and kind of securities and property
that Holder would have received for the Ordinary Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property, provided that the aggregate
exercise price for such new securities or other property will remain the same as
hereunder. The new warrant shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 6. The provisions of this Section 6(b) shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

        (c)

General Protection. The Company will not, by amendment of its Articles of
Association or through any reorganization, recapitalization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder, or impair the economic interest
of the Holder, but will at all times in good faith assist in the carrying out of
all the provisions hereof and in taking of all such actions and making all such
adjustments as may be necessary or appropriate in order to protect the rights
and the economic interests of the Holder against impairment.

        (d)

Adjustment of Conversion Price. Upon each adjustment in the number of Ordinary
Shares purchasable hereunder, the Conversion Price shall be proportionately
increased or decreased, as the case may be, in a manner that is the inverse of
the manner in which the number of Ordinary Shares purchasable hereunder shall be
adjusted, provided that the aggregate exercise price will remain the same.

3

--------------------------------------------------------------------------------


  (e)

Notice of Adjustments. Whenever the Conversion Price or the number of Ordinary
Shares purchasable hereunder shall be adjusted pursuant to this Section 6, the
Company shall prepare a certificate signed by the chief financial officer of the
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the conversion Price and the number of Ordinary Shares
purchasable hereunder after giving effect to such adjustment, and shall cause
copies of such certificate to be delivered to the Holder.


7.

Tax: Any taxes, charges, expenses or fees relating to the exercise of this
Warrant and/or the sale of the Warrant Shares shall be payable by the Holder and
the provision for such taxes shall be made to the satisfaction of the Company
prior to any exercise, sale or other disposition made with respect to the
Warrant and/or the Warrant Shares.

      8.

Miscellaneous:

      8.1

The Warrant Shares which may be purchased hereunder may be acquired for
investment purposes only and will not be registered under the securities laws of
any country. This Warrant may not be exercised and the Warrant Shares may not be
resold or offered for sale in the absence of such registration or an opinion of
counsel satisfactory to the Company and its counsel that such registration is
not required under applicable laws. The Warrant Shares which may be purchased
hereunder shall entitle the Holder the same rights and obligations afforded to
Ordinary Shareholders of the Company and will subject the Holder to certain
rights of first refusal and other provisions as set forth in the Articles.

      8.2

This Warrant may not be assigned or transferred by the Holder without the prior
written approval of the Company, which approval may not be unreasonably held or
delayed. Such assignment or transfer will be made (if approved by the Company)
subject to surrender of the Warrant with a properly executed assignment at the
principal office of the Company.

      8.3

This Warrant shall be governed, construed and interpreted in accordance with the
laws of the State of Israel, without giving effect to principles of conflicts of
law.

Given in ______, Israel, this ___ day of ___, 2012

_______________________________“signed”_____________________________
Savicell Diagnostic Ltd.

Name:
Title

4

--------------------------------------------------------------------------------